Exhibit 10(w)


FOURTH AMENDMENT


TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 14, 2004, is by and among CLARION TECHNOLOGIES,
INC., a Delaware corporation (the “Company”), and its subsidiaries party hereto
(the Company and its subsidiaries are collectively referred to herein as the
“Loan Parties” and individually referred to herein as a “Loan Party”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Banks”), and BANK
ONE, NA, a national banking association with its main office in Chicago,
Illinois, as agent on behalf of the Banks (in such capacity, the “Agent”).


RECITALS

        A.        The Loan Parties, the Banks, and the Agent are parties to that
certain Amended and Restated Credit Agreement dated as of April 14, 2003 (as
amended, modified, restated, or replaced from time to time, the “Credit
Agreement”), pursuant to which the Banks agreed, subject to the terms thereof,
to extend credit to the Loan Parties.

        B.        The parties hereto now desire to amend the Credit Agreement as
set forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:

        ARTICLE I. AMENDMENT. Upon the conditions set forth in Article III being
fulfilled, the Credit Agreement shall be amended as follows:

        1.1         The definition of the term “Termination Date” set forth in
Section 1.1 of the Credit Agreement is amended by deleting the reference to
“April 14, 2004” and inserting in place thereof the date “April 23, 2004".

        ARTICLE II. REPRESENTATIONS AND WARRANTIES. Each of the Loan Parties
represents and warrants to the Agent and the Banks that:

        2.1         The execution, delivery, and performance of this Amendment
are within its powers, have been duly authorized by all necessary corporate or
company action, as the case may be, and are not in contravention of any law,
rule, or regulation, or any judgment, decree, writ, injunction, order or award
of any arbitrator, court or governmental authority, or of the terms of its
Certificate of Incorporation or Articles of Organization, as the case may be, or
By-laws or Operating Agreement, as the case may be, or of any contract or
undertaking to which it is a party or by which it or its properties is or may be
bound.

        2.2         This Amendment is the legal, valid, and binding obligation
of each Loan Party, enforceable against it in accordance with the respective
terms hereof.

        2.3         After giving effect to the amendments herein contained, the
representations and warranties contained in Section 9 of the Credit Agreement
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof.

        2.4         No Event of Default or Unmatured Event of Default exists or
has occurred or is continuing on the date hereof.

        ARTICLE III. CONDITIONS OF EFFECTIVENESS.  This Amendment shall not
become effective until each of the following has been satisfied:

        3.1         This Amendment shall have been executed by the Loan Parties,
the Agent, and the Banks.

        3.2         The Loan Parties shall furnish to the Agent certified copies
of the resolutions of the Board of Directors or the members, as the case may be,
of the Loan Parties approving this Amendment, and of all documents evidencing
other necessary corporate or company action, as the case may be, and
governmental approvals, if any, with respect to this Amendment.

        3.3         The Loan Parties shall furnish to the Agent such other
approvals, opinions, or documents as the Agent may reasonably request.

        ARTICLE IV. MISCELLANEOUS.

        4.1         From and after the date of this Amendment, references in the
Credit Agreement or in any note, certificate, instrument or other document to
the “Credit Agreement” and the “Revolving Note” shall be deemed to be references
to the Credit Agreement and the Revolving Note as each have been amended hereby
and as further amended from time to time.

        4.2         The Loan Parties acknowledge and agree that the Agent and
the Banks have fully performed all of their obligations under all documents
executed in connection with the Credit Agreement and all actions taken by the
Agent or any of the Banks are reasonable and appropriate under the circumstances
and within their rights under the Credit Agreement and all other documents
executed in connection therewith and otherwise available. The Loan Parties
represent and warrant that they have no claims or causes of action against the
Agent or any of the Banks.

        4.3         If any of the Loan Parties shall fail to perform or observe
any term, covenant or agreement contained in this Amendment, or if any
representation or warranty made by any Loan Party in this Amendment shall prove
to have been incorrect in any material respect when made, such occurrence shall
be deemed to constitute an Event of Default.

        4.4         Except as expressly amended hereby, the Loan Parties agree
that the Credit Agreement, the Notes, the Loan Documents, and all other
documents and agreements executed by the Loan Parties in connection with the
Credit Agreement in favor of the Agent or the Banks are ratified and confirmed
and shall remain in full force and effect, and that they have no set off,
counterclaim, or defense with respect to any of the foregoing.

        4.5         Terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

        4.6         This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan, without giving effect to
conflicts of law principles of such State.

        4.7         This Amendment may be signed in any number of counterparts,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.

[Balance of page intentionally remains blank.]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties below have caused this Amendment to be
executed and delivered as of the date first written above.

CLARION TECHNOLOGIES, INC.


By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO/Treasurer
                ——————————————



MITO PLASTICS, INC.


By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO/Treasurer
                ——————————————



CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC., its Member

By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO/Treasurer
                ——————————————



BANK ONE, NA, for itself and as Agent


By: /s/ Sommer M. Gillow
        ——————————————

        Its:    Vice President
                ——————————————
